Case 1:20-cv-02195-CRC Document 10-5 Filed 09/30/20 Page 1 of 9




                   EXHIBIT E
    Case 1:20-cv-02195-CRC Document 10-5 Filed 09/30/20 Page 2 of 9




                                                                          June 18, 2020

VIA EMAIL

Federal Emergency Management Agency                  Chief Privacy Officer/Chief FOIA Officer
FOIA Officer                                         The Privacy Office
500 C Street SW, Room 840                            U.S. Department of Homeland Security
Washington, DC 20472                                 245 Murray Lane SW
fema-foia@fema.dhs.gov                               Washington, DC 20528
                                                     foia@hq.dhs.gov

Re: Expedited Freedom of Information Act Request

Dear FOIA Officers:

Pursuant to the Freedom of Information Act (FOIA), 5 U.S.C. § 552, and the implementing
regulations of your agency, American Oversight makes the following request for records.

The outbreak of the novel coronavirus, SARS-CoV-2, and the disease it causes, COVID-19, has
been declared a public health emergency at both the national and international levels. 1 Since
late 2019, the virus has spread across the globe, sickened millions of people, and resulted in
nearly 450,000 deaths.2 Although the White House has downplayed the dangers of the
pandemic3 and state and local governments have begun to lift social distancing restrictions, it
is far from clear that the United States currently has the pandemic under control. 4 And public
health officials continue to warn of a potentially large spike of cases in the fall or winter. 5

American Oversight seeks records with the potential to shed light on the federal government’s
continued management of this public health emergency.




1 Coronavirus Disease 2019 (COVID-19) Situation Summary, CTRS. FOR DISEASE CONTROL &
PREVENTION, https://www.cdc.gov/coronavirus/2019-ncov/summary.html.
2 Coronavirus Map: Tracking the Global Outbreak, N.Y. TIMES (June 18, 2020, 8:03 AM),
https://www.nytimes.com/interactive/2020/world/coronavirus-maps.html.
3 Betsy Klein, Pence Tries to Declare Coronavirus Over as Trump Pushes Reopening and
Campaigning, CNN (June 17, 2020, 11:07 AM),
https://www.cnn.com/2020/06/16/politics/mike-pence-coronavirus-reopen-
campaign/index.html.
4 See, e.g. Derek Hawkins, As Coronavirus Infections Surge Nationwide, 21 States See Increase in
Average Daily New Cases, WASH. POST (June 13, 2020, 10:06 PM),
https://www.washingtonpost.com/nation/2020/06/13/coronavirus-live-updates-us/;
Audrey McNamara, Fauci Says "We're Still in a First Wave" of Coronavirus Pandemic, CBS NEWS
(June 17, 2020, 2:45 PM), https://www.cbsnews.com/news/coronavirus-first-wave-fauci/.
5 See, e.g. Top Health Experts Paint Bleak Picture of Pandemic, N.Y. TIMES, May 13, 2020,
https://www.nytimes.com/2020/05/12/us/coronavirus-live-news-updates.html; Len
Strazewski, Harvard epidemiologist: Beware COVID-19’s second wave this fall, AMERICAN MEDICAL
ASSOCIATION, May 8, 2020, https://www.ama-assn.org/delivering-care/public-health/harvard-
epidemiologist-beware-covid-19-s-second-wave-fall.


            1030 15th Street NW, Suite B255, Washington, DC 20005 | AmericanOversight.org
    Case 1:20-cv-02195-CRC Document 10-5 Filed 09/30/20 Page 3 of 9




Requested Records

American Oversight seeks expedited review of this request for the reasons identified below
and requests that FEMA produce the following records as soon as practicable, and at least
within twenty business days: 6

    1. Records sufficient to show protocols, policies, and processes for receiving and tracking
       requests from states, territories, and the District of Columbia for supplies needed to
       respond to the novel coronavirus outbreak, including, but not limited to, ventilators,
       diagnostic equipment, and personal protective equipment (PPE).

        Please provide all responsive records from April 20, 2020, through the date of the
        search.

    2. Records sufficient to show protocols, policies, and processes for distributing or
       directing the sale of supplies needed to respond to the novel coronavirus outbreak,
       including, but not limited to ventilators, diagnostic equipment, and personal protective
       equipment (PPE).

        Please provide all responsive records from April 20, 2020, through the date of the
        search.

        American Oversight believes your agency is in the best position to know the location of
        these records. At a minimum, a reasonable search would include the offices of
        Administrator Graynor, Rear Admiral John Polowczyk, officials leading FEMA’s Supply
        Chain Task Force,7 and officials serving on or as a liaison to the White House
        coronavirus task force.

    3. Records sufficient to show distributions of personal protective equipment (PPE) from
       the Strategic National Stockpile (SNS).

        To aid FEMA in identifying responsive records, public reporting indicates that a
        spreadsheet with this information has, at least at times, been titled “SNS PPE
        Distribution Report - Eaches.”8 American Oversight requests daily versions of this
        spreadsheet for each day from April 23, 2020 through the date of the search, if such
        records exist. To be clear, American Oversight requests versions of the spreadsheet
        with other titles as well if the naming convention has changed over time.



6 In this request, American Oversight seeks records maintained by FEMA. Because it is our
understanding that the Department of Homeland Security (DHS) is processing all coronavirus-
related records on FEMA’s behalf, we are submitting this request to DHS in addition to FEMA.
However, we are sending to FEMA for awareness and because, in the event that FEMA regains
responsibility for processing such requests, American Oversight expects that this request
would then be referred to FEMA for any outstanding processing.
7 FEMA Supply Chain Task Force Leads Four-Pronged Approach to Securing Needed Supplies and
Equipment in COVID-19 Fight, FEMA, Apr. 7, 2020, https://www.fema.gov/fema-supply-chain-
task-force-leads-four.
8 See SNS PPE Distribution Report - Eaches, Apr. 6, 2020,
https://oversight.house.gov/sites/democrats.oversight.house.gov/files/documents/SNS%20P
PE%20REPORT.pdf.


                                             -2-                                      DHS-20-1597
     Case 1:20-cv-02195-CRC Document 10-5 Filed 09/30/20 Page 4 of 9



        Additionally, if your agency created or used records other than the above-mentioned
        spreadsheet, to track distributions of personal protective equipment from the SNS,
        American Oversight is also requesting those records.

        Please provide all responsive records from April 9, 2020, through the date of the
        search.

     4. Records sufficient to show any and all distributions of equipment or supplies from the
        Strategic National Stockpile (SNS).

        Please provide all responsive records from April 9, 2020, through the date of the
        search.

Fee Waiver Request

In accordance with 5 U.S.C. § 552(a)(4)(A)(iii) and your agency’s regulations, American
Oversight requests a waiver of fees associated with processing this request for records. The
subject of this request concerns the operations of the federal government, and the disclosures
will likely contribute to a better understanding of relevant government procedures by the
general public in a significant way. Moreover, the request is primarily and fundamentally for
non-commercial purposes.

American Oversight requests a waiver of fees because disclosure of the requested information
is “in the public interest because it is likely to contribute significantly to public understanding
of operations or activities of the government.”9 The public has a significant interest in the
federal government’s response to this national public health emergency.10 Records with the
potential to shed light on this matter would contribute significantly to public understanding of
operations of the federal government, including elucidating how FEMA is tracking and
responding to states’ requests for supplies needed to respond to the pandemic. 11 American
Oversight is committed to transparency and makes the responses agencies provide to FOIA
requests publicly available, and the public’s understanding of the government’s activities
would be enhanced through American Oversight’s analysis and publication of these records.




9 5 U.S.C. § 552(a)(4)(A)(iii).
10 Coronavirus Disease 2019 (COVID-19) Situation Summary, supra note 1; Downplaying Virus
Risk, Trump Gets Back to Business as Usual, THE ASSOCIATED PRESS, June 12, 2020,
https://www.nytimes.com/aponline/2020/06/12/us/politics/ap-us-virus-outbreak-white-
house.html?searchResultPosition=1.
11 See, e.g., Toluse Olorunnipa, et al., Governors Plead for Medical Equipment From Federal
Stockpile Plagued by Shortages and Confusion, WASH. POST (Mar. 31, 2020, 3:39 PM),
https://www.washingtonpost.com/politics/governors-plead-for-medical-equipment-from-
federal-stockpile-plagued-by-shortages-and-confusion/2020/03/31/18aadda0-728d-11ea-
87da-77a8136c1a6d_story.html; see also Anita Kumar & Gavin Bade, States Still Baffled Over
How to Get Coronavirus Supplies from Trump, Politico (Apr. 13, 2020, 7:02 AM),
https://www.politico.com/states/florida/story/2020/04/13/states-still-baffled-over-how-to-
get-coronavirus-supplies-from-trump-1275083; Nicholas Confessore, et al, How Kushner’s
Volunteer Force Led a Fumbling Hunt for Medical Supplies, N.Y. TIMES, May 10, 2020,
https://www.nytimes.com/2020/05/05/us/jared-kushner-fema-
coronavirus.html?searchResultPosition=13.


                                               -3-                                       DHS-20-1597
     Case 1:20-cv-02195-CRC Document 10-5 Filed 09/30/20 Page 5 of 9



This request is primarily and fundamentally for non-commercial purposes.12 As a 501(c)(3)
nonprofit, American Oversight does not have a commercial purpose and the release of the
information requested is not in American Oversight’s financial interest. American Oversight’s
mission is to promote transparency in government, to educate the public about government
activities, and to ensure the accountability of government officials. American Oversight uses
the information gathered, and its analysis of it, to educate the public through reports, press
releases, or other media. American Oversight also makes materials it gathers available on its
public website and promotes their availability on social media platforms, such as Facebook and
Twitter.13

American Oversight has also demonstrated its commitment to the public disclosure of
documents and creation of editorial content through numerous substantive analyses posted to
its website.14 Examples reflecting this commitment to the public disclosure of documents and
the creation of editorial content include the posting of records related to an ethics waiver
received by a senior Department of Justice attorney and an analysis of what those records
demonstrated regarding the Department’s process for issuing such waivers; 15 posting records
received as part of American Oversight’s “Audit the Wall” project to gather and analyze
information related to the administration’s proposed construction of a barrier along the U.S.-
Mexico border, and analyses of what those records reveal;16 posting records regarding
potential self-dealing at the Department of Housing & Urban Development and related
analysis;17 posting records and analysis relating to the federal government’s efforts to sell
nuclear technology to Saudi Arabia;18 and posting records and analysis regarding the
Department of Justice’s decision in response to demands from Congress to direct a U.S.
Attorney to undertake a wide-ranging review and make recommendations regarding criminal
investigations relating to the President’s political opponents and allegations of misconduct by
the Department of Justice itself and the Federal Bureau of Investigation. 19



12 See 5 U.S.C. § 552(a)(4)(A)(iii).
13 American Oversight currently has approximately 15,500 page likes on Facebook and
103,200 followers on Twitter. American Oversight, FACEBOOK,
https://www.facebook.com/weareoversight/ (last visited June 18, 2020); American Oversight
(@weareoversight), TWITTER, https://twitter.com/weareoversight (last visited June 18, 2020).
14 News, AMERICAN OVERSIGHT, https://www.americanoversight.org/blog.
15 DOJ Records Relating to Solicitor General Noel Francisco’s Recusal, AMERICAN OVERSIGHT,
https://www.americanoversight.org/document/doj-civil-division-response-noel-francisco-
compliance; Francisco & the Travel Ban: What We Learned from the DOJ Documents, AMERICAN
OVERSIGHT, https://www.americanoversight.org/francisco-the-travel-ban-what-we-learned-
from-the-doj-documents.
16 See generally Audit the Wall, AMERICAN OVERSIGHT,
https://www.americanoversight.org/investigation/audit-the-wall; see, e.g., Border Wall
Investigation Report: No Plans, No Funding, No Timeline, No Wall, AMERICAN OVERSIGHT,
https://www.americanoversight.org/border-wall-investigation-report-no-plans-no-funding-
no-timeline-no-wall.
17 Documents Reveal Ben Carson Jr.’s Attempts to Use His Influence at HUD to Help His Business,
AMERICAN OVERSIGHT, https://www.americanoversight.org/documents-reveal-ben-carson-jr-s-
attempts-to-use-his-influence-at-hud-to-help-his-business.
18 Investigating the Trump Administration’s Efforts to Sell Nuclear Technology to Saudi Arabia,
AMERICAN OVERSIGHT, https://www.americanoversight.org/investigating-the-trump-
administrations-efforts-to-sell-nuclear-technology-to-saudi-arabia.
19 Sessions’ Letter Shows DOJ Acted on Trump’s Authoritarian Demand to Investigate Clinton,
AMERICAN OVERSIGHT, https://www.americanoversight.org/sessions-letter.


                                             -4-                                      DHS-20-1597
     Case 1:20-cv-02195-CRC Document 10-5 Filed 09/30/20 Page 6 of 9



Accordingly, American Oversight qualifies for a fee waiver.

Application for Expedited Processing

Pursuant to 5 U.S.C. § 552(a)(6)(E)(1) and your agency’s regulations, 6 C.F.R. Part 5.5(e),
American Oversight requests that your agency expedite the processing of this request.

I certify to be true and correct to the best of my knowledge and belief that the information
requested is urgently needed in order to inform the public concerning actual or alleged
government activity, and American Oversight is primarily engaged in disseminating the
information it received from public records requests to the public. 20

Recent reporting demonstrates that there is clearly an urgent need to inform the public
regarding the matters that are the subject of American Oversight’s FOIA request: clarifications
of how DHS and FEMA have responded and continues to respond to the novel coronavirus
pandemic, especially details of how the agencies are managing supply chain matters.21

First, American Oversight has requested records with the potential to shed light on the steps
the administration has taken to respond to the novel coronavirus outbreak, which has resulted
in a major public health emergency. Because the virus has already killed over a hundred
thousand people in the United States 22 and is on the rise in over 20 states, 23 there is plainly an
urgent need to inform the public about how DHS and FEMA have been and are continuing to
respond to the virus. Widely-reported confusion amongst governors, congresspeople, and
healthcare leaders about how to obtain needed supplies,24 has not been clarified and policy
and healthcare leaders remain concerned about their ability to obtain needed equipment. The
widespread and exceptional media interest on coronavirus demonstrates that the public
urgently needs information about the federal government’s efforts and policies concerning the
subject matter of this request.25

Moreover, I certify to be true and correct to the best of my knowledge and belief that there is an
urgent need to inform the public about DHS and FEMA’s decisions regarding coronavirus.
American Oversight’s request seeks information that can shed light on DHS and FEMA’s
policies for managing the nation’s supplies needs. The public, including Congresspeople, state
officials and healthcare providers, urgently needs the information to make decisions that




20 6 C.F.R. § 5.5(e)(ii).
21 See Toluse, supra note 10; Outbid and Left Hanging, U.S. States Scramble for Ventilators,
Reuters, Apr. 10, 2020, https://www.nytimes.com/reuters/2020/04/10/us/10reuters-health-
coronavirus-usa-ventilators.html?searchResultPosition=14.
22 Coronavirus Map: Tracking the Global Outbreak, N.Y. TIMES (June 18, 2020, 8:05 AM),
https://www.nytimes.com/interactive/2020/us/coronavirus-us-cases.html.
23 See, e.g. supra note 3.
24 See, e.g., Zolan, supra note 5; Toluse, supra note 10.
25 Adam Taylor, et al., Live updates: Trump Signals a Move Past Coronavirus with Rallies, Even as
Cases Spike in Many States, Wash. Post (June 17, 2020, 10:59 PM EST),
https://www.washingtonpost.com/coronavirus/?itid=sn_coronavirus_1; Anneken Tappe, et
al., Live Updates: US Stocks Slide as Covid-19 Cases Rise in Some Parts of the Country, CNN (June
18, 2020, 9:52 AM) https://www.cnn.com/world/live-news/coronavirus-pandemic-04-02-20-
intl/index.html.


                                                -5-                                       DHS-20-1597
     Case 1:20-cv-02195-CRC Document 10-5 Filed 09/30/20 Page 7 of 9



promote public health and mitigate the spread of the disease, including responding to current
spikes and potential outbreaks in the fall or winter.

I further certify that American Oversight is primarily engaged in disseminating information to
the public. American Oversight’s mission is to promote transparency in government, to educate
the public about government activities, and to ensure the accountability of government
officials. Similar to other organizations that have been found to satisfy the criteria necessary to
qualify for expedition,26 American Oversight “‘gathers information of potential interest to a
segment of the public, uses its editorial skills to turn the raw material into a distinct work, and
distributes that work to an audience.’” 27 American Oversight uses the information gathered,
and its analysis of it, to educate the public through reports, press releases, and other media.
American Oversight also makes materials it gathers available on its public website and
promotes their availability on social media platforms, such as Facebook and Twitter. 28 As
discussed previously, American Oversight has demonstrated its commitment to the public
disclosure of documents and creation of editorial content.29

Accordingly, American Oversight’s request satisfies the criteria for expedition.

Guidance Regarding the Search & Processing of Requested Records

In connection with its request for records, American Oversight provides the following guidance
regarding the scope of the records sought and the search and processing of records:

     ▪   Please search all locations and systems likely to have responsive records, regardless of
         format, medium, or physical characteristics.




26 See ACLU v. U.S. Dep’t of Justice, 321 F. Supp. 2d 24, 30–31 (D.D.C. 2004); EPIC v. Dep’t of
Defense, 241 F. Supp. 2d 5, 15 (D.D.C. 2003).
27 ACLU, 321 F. Supp. 2d at 29 n.5 (quoting EPIC, 241 F. Supp. 2d at 11).
28 American Oversight currently has approximately 15,500 page likes on Facebook and
102,200 followers on Twitter. American Oversight, FACEBOOK,
https://www.facebook.com/weareoversight/ (last visited Apr. 14, 2020); American Oversight
(@weareoversight), TWITTER, https://twitter.com/weareoversight (last visited Apr. 14, 2020).
29 See generally News, AMERICAN OVERSIGHT, https://www.americanoversight.org/blog; see, e.g.,
DOJ Civil Division Response Noel Francisco Compliance, AMERICAN OVERSIGHT,
https://www.americanoversight.org/document/doj-civil-division-response-noel-francisco-
compliance; Francisco & the Travel Ban: What We Learned from the DOJ Documents, AMERICAN
OVERSIGHT, https://www.americanoversight.org/francisco-the-travel-ban-what-we-learned-
from-the-doj-documents; Audit the Wall, AMERICAN OVERSIGHT,
https://www.americanoversight.org/investigation/audit-the-wall; Border Wall Investigation
Report: No Plans, No Funding, No Timeline, No Wall, AMERICAN OVERSIGHT,
https://www.americanoversight.org/border-wall-investigation-report-no-plans-no-funding-
no-timeline-no-wall; Documents Reveal Ben Carson Jr.’s Attempts to Use His Influence at HUD to
Help His Business, AMERICAN OVERSIGHT, https://www.americanoversight.org/documents-
reveal-ben-carson-jr-s-attempts-to-use-his-influence-at-hud-to-help-his-business;
Investigating the Trump Administration’s Efforts to Sell Nuclear Technology to Saudi Arabia,
AMERICAN OVERSIGHT, https://www.americanoversight.org/investigating-the-trump-
administrations-efforts-to-sell-nuclear-technology-to-saudi-arabia; Sessions’ Letter Shows DOJ
Acted On Trump’s Authoritarian Demand to Investigate Clinton, AMERICAN OVERSIGHT,
https://www.americanoversight.org/sessions-letter.


                                               -6-                                      DHS-20-1597
     Case 1:20-cv-02195-CRC Document 10-5 Filed 09/30/20 Page 8 of 9



     ▪   Please search all relevant records or systems containing records regarding agency
         business. Do not exclude records regarding agency business contained in files, email
         accounts, or devices in the personal custody of your officials, such as personal email
         accounts or text messages. Records of official business conducted using unofficial
         systems or stored outside of official files are subject to the Federal Records Act and
         FOIA.30 It is not adequate to rely on policies and procedures that require officials to
         move such information to official systems within a certain period of time; American
         Oversight has a right to records contained in those files even if material has not yet
         been moved to official systems or if officials have, by intent or through negligence,
         failed to meet their obligations.31

     ▪   Please use all tools available to your agency to conduct a complete and efficient search
         for potentially responsive records. Agencies are subject to government-wide
         requirements to manage agency information electronically,32 and many agencies have
         adopted the National Archives and Records Administration (NARA) Capstone program,
         or similar policies. These systems provide options for searching emails and other
         electronic records in a manner that is reasonably likely to be more complete than just
         searching individual custodian files. For example, a custodian may have deleted a
         responsive email from his or her email program, but your agency’s archiving tools may
         capture that email under Capstone. At the same time, custodian searches are still
         necessary; agencies may not have direct access to files stored in .PST files, outside of
         network drives, in paper format, or in personal email accounts.

     ▪   In the event some portions of the requested records are properly exempt from
         disclosure, please disclose any reasonably segregable non-exempt portions of the
         requested records. If a request is denied in whole, please state specifically why it is not
         reasonable to segregate portions of the record for release.

     ▪   Please take appropriate steps to ensure that records responsive to this request are not
         deleted by the agency before the completion of processing for this request. If records
         potentially responsive to this request are likely to be located on systems where they
         are subject to potential deletion, including on a scheduled basis, please take steps to
         prevent that deletion, including, as appropriate, by instituting a litigation hold on those
         records.

Conclusion

If you have any questions regarding how to construe this request for records or believe that
further discussions regarding search and processing would facilitate a more efficient
production of records of interest to American Oversight, please do not hesitate to contact
American Oversight to discuss this request. American Oversight welcomes an opportunity to


30 See Competitive Enter. Inst. v. Office of Sci. & Tech. Policy, 827 F.3d 145, 149–50 (D.C.
Cir. 2016); cf. Judicial Watch, Inc. v. Kerry, 844 F.3d 952, 955–56 (D.C. Cir. 2016).
31 See Competitive Enter. Inst. v. Office of Sci. & Tech. Policy, No. 14-cv-765, slip op. at 8 (D.D.C.
Dec. 12, 2016).
32 Presidential Memorandum—Managing Government Records, 76 Fed. Reg. 75,423 (Nov. 28,
2011), https://obamawhitehouse.archives.gov/the-press-office/2011/11/28/presidential-
memorandum-managing-government-records; Office of Mgmt. & Budget, Exec. Office of the
President, Memorandum for the Heads of Executive Departments & Independent Agencies,
“Managing Government Records Directive,” M-12-18 (Aug. 24, 2012),
https://www.archives.gov/files/records-mgmt/m-12-18.pdf.


                                                 -7-                                         DHS-20-1597
    Case 1:20-cv-02195-CRC Document 10-5 Filed 09/30/20 Page 9 of 9



discuss its request with you before you undertake your search or incur search or duplication
costs. By working together at the outset, American Oversight and your agency can decrease the
likelihood of costly and time-consuming litigation in the future.

Where possible, please provide responsive material in an electronic format by email.
Alternatively, please provide responsive material in native format or in PDF format on a USB
drive. Please send any responsive material being sent by mail to American Oversight, 1030
15th Street NW, Suite B255, Washington, DC 20005. If it will accelerate release of responsive
records to American Oversight, please also provide responsive material on a rolling basis.

We share a common mission to promote transparency in government. American Oversight
looks forward to working with your agency on this request. If you do not understand any part
of this request, please contact Megan Field at foia@americanoversight.org or 202.897.2465.
Also, if American Oversight’s request for a fee waiver is not granted in full, please contact us
immediately upon making such a determination.

                                                 Sincerely,



                                                 Austin R. Evers
                                                 Executive Director
                                                 American Oversight




                                              -8-                                      DHS-20-1597
